Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Tang (US 6,149,776) in view of Rosenstein (US 5,690,795). 
Regarding claim 20, Tang teaches a sputtering target (116) capable of fitting within a shield (322) and resting on an isolator (126) in a substrate processing chamber (Fig. 1 and 2), the sputtering target comprising: 
a sputtering plate (304, Fig. 3) composed of a sputtering material to be sputtered onto the substrate, the sputtering plate comprising a sloped edge (310, Fig. 3); and  
5a backing plate (302)82) for supporting the sputtering plate, the backing plate comprising a peripheral ledge (314, Fig. 3) which extends beyond the sloped edge (310) of the sputtering plate, the peripheral ledge comprising a footing which rests on the isolator (316) in the chamber, and (ii) a groove (318) preceding and abutting an inner bump (332) which in combination are shaped and sized to reduce deposition of sputtering deposits on the isolator and shield and an inner bump (332) which is shaped and sized to reduce deposition of sputtering deposits on the isolator and shield (col. 6, ln. 20-50).Tang does ot ex
	Tang does not explicitly teach the bump having a curved cross section.  However, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bump of Tang by providing the bump has a curved cross section because one of ordinary skill in the art would have only expected predictable results.
Tang does not teach a shield comprising a sloped surface with a sputtering plate comprising a sloped edge adjacent to an matching the contour of the sloped surface of the shield, to define a gap therebetween which serves as a plasm retarding convoluting labyrinth. 
Rosenstein directed to a sputtering apparatus teaches a shield (98) comprising a sloped surface with a sputtering plate (60, Fig. 1, 6) comprising a sloped edge adjacent to and matching the contour of the sloped surface of the shield, to define a gap therebetween which serves as a plasm retarding convoluting labyrinth (72, dark space ring gap, col. 2, ln. 52-65). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shield of Tang by providing the shield comprising a sloped surface with a sputtering plate comprising a sloped edge adjacent to an matching the contour of the sloped surface of the shield, to define a gap therebetween which serves as a plasm retarding convoluting labyrinth, as taught by Rosenstein, because it would reduce the need to clean the walls of the processing chamber (col. 2, ln. 45-50).

Allowable Subject Matter
Claim 1-8, 10-14, 16, 19, 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 8, no prior art teaches a heat exchanger combined and connected to a shield as set out in claims 1 and 8.  Regarding claim 14, no prior art teaches a heat exchanger for use around a sputtering target with the requirements of claim 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
	New grounds of rejection are provided for the rejection of amended claim 20. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN J BRAYTON/Primary Examiner, Art Unit 1794